EXHIBIT 10.1

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Agreement”) is voluntarily being
entered into as of November 27, 2017, by and between Richard Davis of Metarie,
LA, acting on behalf of himself, his heirs, executors, and administrators
(hereinafter sometimes referred to as “Mr. Davis”), and Rich Cigars, Inc.
(“RCGR”), of 3001 North Rocky Point East, Suite 200, Tampa, FL 33607, and its
successors and assigns, acting on behalf of itself and on behalf of its former,
present and future affiliates, board members, directors, officers, principals,
agents, employees, and their respective successors and assigns for purposes of
mutually exchanging the consideration set forth herein and mutually resolving
fully and finally all claims and/or disputes that have arisen out of or during
the course of Mr. Davis’s employment with RCGR, including but not limited to
those arising under any employment agreement or understanding between RCGR and
Mr. Davis up until the date of full and final execution of this Agreement.

WITNESSETH:

WHEREAS, Mr. Davis has been employed by RCGR in the capacity of President and
Chief Executive Officer of RCGR since RCGR’s inception on July 29, 2013; and

WHEREAS, Mr. Davis’s employment with RCGR will end ten (10) days following the
mailing of notice to shareholders on Schedule 14f-1 (“Separation Date”); and

WHEREAS, RCGR and Mr. Davis each desire to resolve against the other all
disputes and claims that it or he has, had, may have had and/or could have had
arising out of or in connection with Mr. Davis’s employment relationship, the
termination of his employment with RCGR, and/or the employment understanding to
the date of this Agreement, and to enter into this Agreement to resolve any and
all issues in dispute between them without admitting any wrongdoing.

NOW THEREFORE, to resolve fully and finally all disputes and claims arising out
of and/or relating to Mr. Davis’s employment relationship with RCGR, and with
any other person or entity affiliated with or acting on behalf of RCGR, to the
date of this Agreement, and in consideration of, among other things, the mutual
promises set forth herein, the receipt and adequacy of which consideration are
acknowledged by Mr. Davis and RCGR, Mr. Davis and RCGR hereby agree and
stipulate as follows:

 

  1. WITHDRAWAL OF CLAIMS.

Mr. Davis hereby acknowledges, represents and certifies that as of the effective
date of this Agreement (as set forth in Section 9(d) herein), he has not filed,
will not file, and waives any claims, suits, or causes of action of any kind
against RCGR (as more fully set forth in Section 4 of this Agreement) that Mr.
Davis could bring in any forum whatsoever arising out of or related to his
employment or the separation of that employment with RCGR up to the date of this
Agreement, and he agrees that he will never file or assert such claims in any
forum whatsoever. Mr. Davis acknowledges and agrees that, if any claim, suit or
cause of action is brought by any person, government agency, or any other entity
in his behalf related to his employment or the separation of that employment
with RCGR, he shall only participate in any such claim, suit or cause of action
to the extent required by applicable law and in no event shall he receive or
recover any tangible benefit, other than the consideration to be paid pursuant
to this Agreement.

 

  2. TERMINATION OF EMPLOYMENT.

RCGR and Mr. Davis agree that Mr. Davis’s employment with RCGR, and his tenure
on the Board of Directors, will terminate ten (10) days following the mailing of
notice to shareholders on Schedule 14f-1. The parties further acknowledge and
agree that all obligations of RCGR to Mr. Davis, except as specifically set
forth herein, are terminated.

 

1 

 

 

  3. CONSIDERATION

In full consideration for Mr. Davis entering into and abiding by the terms of
this Agreement, RCGR shall make the following payments to Mr. Davis and/or on
behalf of Mr. Davis, in accordance with the terms of the Escrow Agreement, as
amended on November 27, 2017:

a.     RCGR shall pay to Mr. Davis as a termination fee $71,669.70 within ten
(10) days of execution of this Agreement.

In the event of Mr. Davis’s death prior to payment in full of the above amounts,
any payments required hereunder shall be payable to Mr. Davis’s estate. All
payments and benefits made under this Agreement are subject to deductions for
payroll taxes and any other deductions required or imposed by law.

 

Mr. Davis hereby acknowledges and agrees that the above constitutes good,
valuable and sufficient consideration for his waiver and release of any and all
actual or potential claims he may have against RCGR and/or the Released Parties,
as hereafter defined, and for his obligations under this Agreement. Mr. Davis
also agrees to return all outstanding shares of RCGR common stock owned or
controlled by him to the transfer agent of RCGR for cancellation and retirement
to treasury on or before the release of any funds per that certain separate
Escrow Agreement, dated November 27, 2017 (the “Escrow Agreement"). Mr. Alfred
Rushing and Mr. Michael Rushing, also Officers and Directors of RCGR, shall also
return all outstanding shares of RCGR common stock owned by each to the transfer
agent of RCGR, respectively, for cancellation and retirement to treasury on or
before the release of any funds per the Escrow Agreement.

The parties further acknowledge and agree that in the event that claims asserted
by any company in which Mr. Davis had or has a financial interest lead to a
judgment (defined for purposes of this Agreement as a decision on the merits by
a court in an adversary proceeding brought by such company and not a settlement
or an agreed, confessed, consent, default or otherwise stipulated judgment)
prior to November 20, 2018, imposing financial liability on the part of RCGR,
any amounts then unpaid to Mr. Davis may be reduced in an amount proportional to
the portion of such liability directly attributable to Mr. Davis. If the
consideration payable to Mr. Davis is reduced as a result of the application of
the preceding sentence, Mr. Davis’s waiver and release and other obligations
hereunder shall nevertheless remain in full force and effect as if all
consideration otherwise payable to him had been paid.

 

  4. WAIVER OF CLAIMS AND CAUSES OF ACTION BY MR. DAVIS.

In consideration for the undertakings herein of RCGR, Mr. Davis hereby waives
and forever releases and discharges RCGR, its and their former, present and
future affiliates, board members, directors, officers, principals, agents,
employees, and their respective successors and assigns (hereinafter,
collectively, the “Released Parties”) from and against any and all claims and
causes of action of any kind whatsoever that he may have, now has or has had or
may have had against any of the Released Parties, whether known or unknown,
which arose or could have arisen up through the execution of this Agreement,
including but not limited to the following:

a.     Any and all claims, duties, and causes of action, arising out of or
during the course of Mr. Davis’s employment with RCGR, the employment
understanding, Mr. Davis’s application for employment, any transfers of duties,
reporting arrangements, assignments, and/or the termination or separation of Mr.
Davis’s employment;

b.     Any and all duties and obligations to Mr. Davis that RCGR or the Released
Parties has or has undertaken or should have undertaken in connection with Mr.
Davis’s employment with RCGR;

c.     Except for the payment set forth in Section 3 above, any claims for past
or future compensation, severance payments, accrued and/or future bonus or
incentive payments, reimbursement of expenses (other than those expenses that
have been properly documented and submitted for reimbursement prior to
November 20, 2017), payment of life and/or disability insurance premiums,
payment of any allowances, accrued paid time off which includes vacation and
sick time (“PTO”), defamation, intentional or negligent infliction of emotional
distress, failure to promote, retaliatory and discriminatory discharge,
disability discrimination, wrongful discharge, retaliation for the exercise of
speech rights, interference with contractual relations, prima facie tort and all
other contract or tort claims, or claims for indemnification other than those
claims set forth in Section 5 hereof, whether or not arising out of or during
the course of his employment, including, but not limited to, any claims for
unpaid past or future incentive bonuses or any other compensation of any kind or
nature; and

d.     Any and all claims and/or causes of action that RCGR or any of the
Released Parties violated any applicable federal, state or local law prohibiting
discrimination based on age, race, disability or handicap, gender, national
origin, ethnic origin, religion or other forms of discrimination, including,
among others, the Equal Pay Act of 1964, 29 U.S.C.

2 

 

§ 206; the Age Discrimination in Employment Act; the Older Workers’ Benefit
Protection Act of 1990; Title VII of the Civil Rights Act of 1964; Section 1981
of the Civil Rights Act of 1866; the Civil Rights Act of 1991; the Americans
With Disabilities Act; the Rehabilitation Act of 1973; the Vietnam Era Veterans
Readjustment Assistance Act; the National Labor Relations Act; the Employee
Retirement Income Security Act, any federal, state or local whistleblower law;
the Florida Civil Rights Act; or any other federal, state or local law, whether
or not specifically identified herein.

Mr. Davis agrees never to file, commence, prosecute or support financially any
action, claim, complaint, proceeding, or charge against RCGR or any of the
Released Parties, in any local, state or federal court, administrative agency,
or through arbitration or mediation or through any other forum with respect to
any matter, for or with the purpose of recovering damages or other monetary or
personal or equitable relief, or any penalty or censure against RCGR or any of
the Released Parties, based on any claim that was or could have been raised
arising out of the formation, performance or termination of the employment
relationship or the employment understanding, or for any act, transaction,
practice, conduct or omission known or unknown that has occurred prior to the
effective date of this Agreement.

If any claim is not subject to release, Mr. Davis waives, to the fullest extent
permitted by applicable law, any right or ability to be a class or collective
action representative or otherwise to recover in any claim, including any
putative or certified class, collective or multi-party action or proceeding
based on such claim in which RCGR and/or any of the Released Parties is a party.

Neither party is waiving or releasing the other party from any claim for
violation of this Agreement.

 

 

  5. SURVIVAL OF INDEMNIFICATION CLAIMS.

It is expressly understood and agreed that RCGR remains bound by and subject to
the duty to provide indemnification to Mr. Davis and that such obligation
continues indefinitely and remains in full force and effect notwithstanding
termination of the employment, except that RCGR shall have no duty or obligation
to defend or indemnify Mr. Davis with respect to any claim asserted by any
company in which Mr. Davis had or has a financial interest or as required by
written order of any regulatory or government agency having jurisdiction over
RCGR or its subsidiaries. Mr. Davis also understands and agrees that he and the
Prior Officers and Directors are bound by the Hold Harmless and Indemnification
Agreement dated November 16, 2017, that he executed on his and Messrs. Rushing
and Rushing’s behalf.

  6. NON-ADMISSION.

Mr. Davis recognizes that RCGR, by entering into this Agreement, is not
admitting any violation of any law, regulation, duty or obligation to Mr. Davis
or any wrongdoing or impropriety whatsoever; and Mr. Davis similarly is not
admitting any violation of law, regulation, duty or obligation to RCGR or any
wrongdoing or impropriety whatsoever.

 

  7. CONFIDENTIALITY.

Mr. Davis acknowledges that while employed by RCGR, he had access to, possessed
or was otherwise exposed to confidential information in connection with his
employment concerning RCGR, and that he was at all times under a duty to
maintain the confidentiality of such information and not to use the same for his
benefit or the benefit of another party. Mr. Davis understands, acknowledges,
and agrees that his duties, obligations and covenants to maintain the
confidentiality of information concerning RCGR continue indefinitely and do not
terminate with the termination of his employment with RCGR. By entering into
this Agreement, Mr. Davis agrees that any and all of his prior agreements to
maintain the confidentiality of RCGR information, including but not limited to
those set forth in the employment understanding, shall continue hereinafter in
full force and effect. Mr. Davis hereby further affirms that he has returned to
RCGR all documents, records, notebooks and similar repositories of or containing
confidential information and all personal property of RCGR that were in his
possession, including but not limited to keys, access cards, key fobs, cell
phones, computers, documents in any form, customer and patron lists or other
information about RCGR and its affiliates and its and their patrons including
financial information, legal documents and information, and marketing and
financial plans and strategies. In the event that Mr. Davis should at any time
in the future identify any confidential information or personal property of RCGR
in his actual or constructive possession, he shall forthwith return the same to
RCGR.

Mr. Davis’s cooperation in providing access to any electronic devices owned by
RCGR is a material provision of this Agreement.

 

3 

 

 

  8. NON-DISPARAGEMENT/COOPERATION/NON-INTERFERENCE.

RCGR and Mr. Davis mutually covenant and agree that executive employees of RCGR
will make no comments, remarks or statements disparaging Mr. Davis and Mr. Davis
will not make any comments, remarks or statements disparaging RCGR or any of the
Released Parties. Notwithstanding the foregoing, in no event shall Mr. Davis be
deemed to be in violation of his obligations under this covenant for providing
information to and/or full and truthful responses to oral or written inquiries
from any local, State or Federal governmental or quasi-governmental agency(ies).
Similarly, neither RCGR nor the Released Parties shall be deemed in violation of
its or their obligations under this covenant for providing information to and/or
full and truthful responses to oral or written inquiries from any local, State
or Federal governmental or quasi-governmental agency(ies).

Mr. Davis also agrees that he shall cooperate with and assist RCGR in addressing
matters that arose during the course of his employment, including without
limitation (i) the defense of any claims that may be made against RCGR, (ii) the
prosecution of any claims that may be made by RCGR, to the extent that any such
claims may relate to the duties and services performed by Mr. Davis, and
(iii) RCGR’s response to any inquiries by any regulatory authorities having
oversight of RCGR or its subsidiaries. Mr. Davis further agrees to cooperate
with and assist RCGR in the transition of business matters from Mr. Davis to
other executives at RCGR. RCGR agrees to reimburse Mr. Davis for all of his
reasonable out-of-pocket costs and expenses associated with such assistance and
cooperation, including payment of reasonable attorneys’ fees incurred by Mr.
Davis unless expressly prohibited by written agreement, and reimbursement of
travel expenses in accordance with RCGR’s travel and reimbursement policy. RCGR
acknowledges that Mr. Davis’s cooperation and assistance contemplated hereby
shall be subject to his reasonable availability.

In further consideration of the undertakings of RCGR under this Agreement, Mr.
Davis shall neither serve on RCGR Board of Directors nor be employed by RCGR or
its subsidiaries beyond the Separation Date; nor shall Mr. Davis interfere with
or attempt to influence, for personal advantage, any decision, process, or
business of RCGR or its subsidiaries.

RCGR agrees to provide reasonable cooperation and assistance to Mr. Davis in
connection with any regulatory inquiries arising out of his employment, to the
extent that such cooperation and assistance is not in conflict with any
applicable code of conduct or regulatory requirement.

 

  9. PARTIES’ UNDERSTANDING OF AGREEMENT.

Mr. Davis hereby acknowledges and agrees that:

a.     This Agreement will be effective and enforceable immediately upon the
execution by Mr. Davis.

 

Mr. Davis acknowledges that he has been represented by legal counsel of his
choosing in the development of this Agreement, that he has been advised of and
is aware of the rights that he is waiving under this Agreement, and that he
enters into this Agreement knowingly and voluntarily.

 

  10. SEVERABILITY.

If any provision of this Agreement is determined to be null, void, or inoperable
for any reason, such provision shall be severable and the remaining provisions
of this Agreement shall remain in full force and effect.

The payment to Mr. Davis pursuant to Section 3 shall cease in the event that the
any regulatory authority having jurisdiction over RCGR or its subsidiaries so
directs in writing on grounds that such payments are unlawful or in violation of
regulations. In such event, Mr. Davis’s waiver and release and other obligations
under this Agreement shall nevertheless remain in full force and effect as if
all consideration otherwise payable to him had been paid.

 

  11. IN THE EVENT OF BREACH.

If a dispute arises from or relates to this contract or the breach thereof, and
if the dispute cannot be settled through direct discussions, the parties agree
to endeavor first to settle the dispute by mediation administered by the
American Arbitration Association before resorting to arbitration. The parties
further agree that any unresolved controversy or claim arising out of or
relating to this contract, or breach thereof, shall be settled by arbitration
administered by the American Arbitration Association and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, in the event that Mr. Davis breaches any
of the provisions of Section 7 of this Agreement, Mr. Davis understands that
RCGR may exercise any available remedies including its right to bring an action

4 

 

to enjoin any such breach in any court having personal jurisdiction over him, as
he acknowledges that RCGR would suffer irreparable harm in the event of such
breach. Mr. Davis further acknowledges that in no event shall RCGR have to prove
special damages before proceeding with an injunction against him. Mr. Davis also
agrees that in the event he breaches his covenant of confidentiality toward
RCGR, RCGR may recover, in addition to any other legal damages, its reasonable
attorney’s fees, court costs and other litigation expenses incurred in
investigating and prosecuting any breach. In addition, with respect to his
breach or threatened breach of the confidentiality provisions herein, RCGR has
the right to notify Mr. Davis’s new or prospective employer of the terms and
conditions of this Agreement.

 

  12. GOVERNING LAW AND NO ASSIGNMENT.

This Agreement shall be construed in accordance with the laws of the State of
Florida. In any action arising out of or related to this Agreement, the parties
consent to the jurisdiction of the federal and state courts located in the State
of Florida over such matter.

Mr. Davis understands and agrees that he may not assign this Agreement or any of
his rights under this Agreement.

IN WITNESS WHEREOF, the parties hereto set forth their hands on the dates
opposite their signatures.

 

      /s/ Richard Davis   11/27/2017     RICHARD DAVIS   Date

 

RICH CIGARS, INC.

 

By:     /s/ Al Rushing   11/27/2017    

AL RUSHING

Its:     COO, Director

  Date

 

5 

 